Citation Nr: 0730431	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for age related eye 
disorders as secondary to the service-connected disability of 
asbestosis.

2.  Entitlement to service connection for coronary artery 
disease as secondary to the service-connected disability of 
asbestosis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service connected asbestosis status post left 
lung transplant prior to August 25, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1955 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of service connection for age related eye 
disorders and coronary artery disease are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  For the appeal period prior to August 25, 2004, the 
veteran's left lung forced vital capacity (FVS) was 73-
percent predicted.

2.  For the appeal period prior to August 25, 2004, the 
medical evidence does not show FVS of 50-to 64-percent 
predicted, or; DCLO (SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a schedular rating of 30 percent for asbestosis 
status post left lung transplant have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6833 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated July 2004 and 
March 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, including medical or other evidence of a 
current disability of disability rating in excess of 10 
percent for asbestosis status post left lung transplant, of 
what VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The appellant's statements and 
testimony have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided with notice of the type of evidence necessary to 
establish an effective date or increased rating if service 
connection is granted on appeal.  In March 2006 the RO sent 
the appellant a letter that gives notice as to increased 
rating and effective date.

The Board finds that the evidence of record including VA 
examination reports is adequate for determining whether the 
criteria for an increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim, including by submission of 
statements, and arguments presented by the representative 
organization and no further assistance is required by 
statute.  38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Rating for Asbestosis Status Post Left Lung 
Transplant 

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his service connected 
asbestosis status post left lung transplant prior to August 
25, 2004 to reflect more accurately the severity of his 
symptomatology.  He asserts that even with the lung 
transplant, he still has a diffusion deficiency and his 
activities are greatly restricted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  

The present appeal arises from an initial rating decision in 
July 2003 for asbestosis status post left lung transplant, 
which established service connection and assigned an initial 
10 percent disability rating.  For the period of August 25, 
2004 through the present, the RO assigned 100 percent 
disability rating for asbestosis status post left lung 
transplant.  Therefore, the issue on appeal is entitlement to 
an initial disability rating in excess of 10 percent for the 
period prior to August 25, 2004.  It follows that it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6833, a 10 percent evaluation for 
asbestosis requires forced vital lung capacity (FVC) of 75- 
to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent 
predicted.  A 30 percent evaluation requires FVC of 65- to 
74-percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted 38 C.F.R. § 4.97, Diagnostic Code 6833 (2006).  A 
60 percent evaluation requires FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2006).

The veteran has been using oxygen concentration at home to 
help his breathing since 1977, as reported at the August 2004 
VA respiratory examination for asbestosis status post left 
lung transplant.  In July 1997, before his September 1998 
lung transplant, the veteran's FVC score was 73, which would 
place him in the 30 percent disability category.  A January 
2002 private radiologist found lung changes consistent with 
the veteran's asbestos exposure.  

Comparing these manifestations with the criteria of the 
Rating Schedule, the Board finds that the veteran's 
asbestosis status post left lung transplant repeatedly caused 
him breathing difficulties from 2002 through August 25, 2004.  
During this time, the veteran complained of shortness of 
breath on many occasions and according to VA clinical 
findings of August 2004, the veteran's pulmonary function 
tests shows mild restrictive lung defect and no response to 
bronchodilator.  Therefore, the Board finds that the criteria 
for a schedular 30 percent rating under Diagnostic Code 6833 
are more nearly approximated.  

The Board finds that the symptomatology required for a 60 
percent rating have not been met.  There is no evidence that 
from June 2002 to August 25, 2004, the veteran had an FVC of 
50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Therefore, a disability rating of 60 percent is 
not warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The Board finds no evidence that the 
veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected  
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected asbestosis 
status post left lung transplant warrants a 30 percent 
disability rating under Diagnostic Code 6833.




REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).   

In this case, although the RO provided the veteran with 
notice in letters of July 2004 and March 2006, and also 
provided the veteran with a statement of the case in August 
2004 of what is required for entitlement to service 
connection on a direct basis, it did not provide notice as to 
what information or evidence is required to establish service 
connection on a secondary basis.  38 C.F.R. § 3.159(b)(1).  
In this regard, the AOJ must provide notice of the 
information and evidence not of record that is necessary to 
establish service connection for a disability that is 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995)
 
The duty to assist a claimant also includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In the present case, the veteran contends that his age 
related eye disorders and coronary artery disease are 
proximately due to or the result of his service-connected 
asbestosis.  The Board notes that service connection may be 
granted as secondary to any service-connected disability when 
the evidence shows the disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).

Regarding his age related eye disorders, the veteran 
maintains that his service-connected asbestosis caused him to 
have a breathing problem and thereby a shortage of air, which 
in turn caused him to have age related macular degeneration 
leading to legal blindness; bilateral primary open angle 
glaucoma; bilateral cataracts; pterygium in the right eye and 
bilateral compound hyperopic astigmatism with presbyopia as 
secondary to the service-connected disability of asbestosis.  
The Board notes that macular degeneration, glaucoma, 
cataracts, astigmatism and presbyopia are considered 
congenital and developmental in nature and are not deemed 
compensable for disease for VA purposes, except when such 
disorders were shown to have been aggravated during military 
service.  38 C.F.R. §§ 3.303(c), 3.310(a), 4.127 (2006).  The 
veteran's service medical records are silent for eye 
disorders.  The only medical opinion consists of an April 
2003 VA examination which does not provide an opinion as to 
whether the veteran's age related eye disorders are secondary 
to his service-connected asbestosis.  On remand, the veteran 
should be scheduled for an eye examination to clarify whether 
his asbestosis could have caused age related eye disorders.

Next, the veteran maintains that his coronary artery disease 
should be service connected secondarily to his service-
connected asbestosis because his asbestosis caused him to 
have a lung transplant in September 1998, and resulted in 
breathing difficulties that adversely affected his heart.  
The veteran's service medical records are silent for coronary 
artery disease.  The only medical opinion regarding this 
condition consists of an April 2003 VA examination which does 
not provide an opinion as to whether the veteran's coronary 
artery disease is secondary to his service-connected 
asbestosis.  On remand, the veteran should be scheduled for a 
cardiovascular examination to clarify whether his condition 
was caused by his service-related asbestosis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish service connection as 
proximately due to, or the result of, a 
service-connected disability, including 
on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 429 
(1995).

2.  The AOJ should schedule the veteran 
for VA eye and cardiovascular 
examinations, by appropriate specialists, 
to determine the nature and etiology of 
the veteran's claimed age related eye 
disorders and coronary artery disease and 
whether they are proximately due to, or 
the result of, to include aggravation by 
his service connected asbestosis.  The 
examiners should be provided the full and 
accurate relevant history of the 
appellant's age related eye disorders and 
coronary artery disease; service medical 
and personnel records from July 1955 
through September 1959; private treatment 
record from 1997 through 2002; and the VA 
examiner should be advised that service 
connection for asbestosis has been 
established.  Significantly, the claims 
file and must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examination 
reports must be annotated in this regard.    

For any diagnosed current age related eye 
disorders or coronary artery disease, the 
examiner should offer an opinion as to 
whether the current age related eye 
disorder or coronary artery disease is at 
least as likely as not (50 percent or 
greater probability) proximately due to, 
or the result of, service connected 
asbestosis.  A complete rationale should 
be provided for any opinion given.  If 
the requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claims for secondary service 
connection for age related eye disorder 
and coronary artery disease.  If service 
connection is not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by providing 
adequate notice and fulfilling VA's duty to assist in 
obtaining VA medical examinations and medical nexus opinions.  
The veteran is advised that failure to cooperate by not 
reporting for examinations may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


